Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/JP2017/021674, filed 6/12/2017, claiming priority to JP 2016-153728, filed 8/4/2016. 
Claims 1-10 are pending in the application and under examination..
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. §102(a)(1) as anticipated by JP 2010-36058 to Nakazawa, S. et al., which is of record. Nakazawa JP ‘058 discloses (abstract) a method of saccharification of cellulose in waste-type biomass by immersion in an aqueous solution of an enzyme. In claim 2 Nakazawa JP ‘058 discloses that the waste-type biomass may be sanitary-goods waste, as recited in instant claim 10. At paragraph 0057 Nakazawa JP ‘058 discloses steam treatment of the article, as recited in claim 2 and also discloses that the pH of the reaction mixture is one which does not deactivate the saccharifying enzyme; such a pH is within the range of 3-6, as recited in claim 3.  At paragraph 0058 Nakazawa JP ‘058 discloses separation of the imourity, which may be the non-cellulose residue of the sanitary article, from the saccharified solution, as recited in claim 6.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. §103 as unpatentable over Nakazawa JP ‘058 in view of JP 2005253717 to Kawasaki, S et al. As noted above Nakazawa JP ‘058 discloses a method of producing a saccharified solution from a used sanitary article. However Nakazawa JP ‘058 does not disclose the use of a magnesium salt in this process. However, Kawasaki JP ‘717, at paragraph 8, teaches the use of magnesium sulfate or magnesium chloride in the decomposition of used diapers. Therefore, it would be obvious to a skilled artisan to augment the teaching of  Nakazawa JP ‘058 with the use of a magnesium salt, as taught by Kawasaki JP ‘717.

	Allowable Subject Matter
Claims 5 and 7-9 are objected to as depending from a rejected base claim but are otherwise allowable.
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657